Citation Nr: 0321284	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus with episodic vertigo.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss. 
 

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.


REMAND

Review of the claims folder reveals that the veteran appealed 
the RO's July 1999 rating decision that denied service 
connection for tinnitus.  The RO subsequently granted service 
connection for tinnitus with episodic vertigo in a July 2001 
rating decision.  At that time, it assigned an initial 
disability rating of 10 percent.  The veteran submitted a 
statement in August 2001 in which he describes the level of 
disability caused by the tinnitus with vertigo.  The Board 
construes this statement as expressing disagreement with the 
initial evaluation assigned such that it constitutes a notice 
of disagreement.  See 38 C.F.R. § 20.201 (2002).  Submission 
of a notice of disagreement placed the issue in appellate 
status.  However, the RO has not furnished the veteran a 
statement of the case on the issue.  Therefore, the matter 
must be remanded so that the RO may issue a statement of the 
case.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.9, 19.26, 19.29; 
Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

In addition, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook development on the 
issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss.  Specifically, a VA 
audiology examination was performed in March 2003.  However, 
following completion of development but before the case came 
before the Board for final appellate review, the U.S. Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this court action, 
the Board has no jurisdiction to adjudicate this appeal prior 
to consideration of the new evidence by the RO.  A remand is 
required in order to accomplish RO consideration.

Finally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted during the course of the instant 
appeal.  Among other things, it expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  Specifically, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  Review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements with respect to either issue here on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans, supra.  

Accordingly, the case is REMANDED for the following action: 

1. The RO should take the appropriate 
steps to comply with VCAA requirements 
with respect to the two issues on appeal, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate period of time for 
response.  

2.  The RO should furnish the veteran 
with a statement of the case on the issue 
of entitlement to an initial disability 
rating greater than 10 percent for 
tinnitus with episodic vertigo.  It 
should afford the veteran the applicable 
period of time in which to perfect his 
appeal on this issue.  

If the veteran perfects this appeal and 
additional evidence is received or 
secured with respect to this issue, the 
RO should readjudicate the claim and 
furnish the veteran a supplemental 
statement of the case if the disposition 
remains unfavorable, affording the 
appropriate period of time for response. 

3.  The RO should then readjudicate the 
issue of entitlement to an initial 
compensable disability rating for 
bilateral hearing loss, to include 
consideration of the March 2003 VA 
audiology examination.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


